— Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: A three-count indictment charged defendant with two counts of robbery, second degree, and one count of criminal possession of a weapon, fourth degree. After a nonjury trial the court convicted him of one count of robbery, second degree, under count two of the indictment, thus effectively acquitting him of the other two charges and dismissing those counts of the indictment. The People concede that the court erred in imposing sentences on all three charges (see CPL 380.20). The sentences imposed for robbery, second degree, under count one of the indictment and criminal possession of a weapon, fourth degree, under count three are vacated. On examination of the record we do not find the sentence imposed for robbery, second degree, under count two to be excessive. (Appeal from judgment of Erie County Court, Wolfgang, J. — robbery, second degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Boomer and Schnepp, JJ.